*119On Application for Rehearing.
(Dec. 14, 1903.)
In the exercise of a legal discretion, the judge of the district court declined to dismiss the administrator.
The demand for his dismissal was not urged by an heir or the representative of an heir. The wife of the interdict, who is one of the heirs, urges this dismissal. The curator of the interdict does not fully join in this demand.
We have thought, and still think, that she has not the standing in court required to enable her to obtain the dismissal.
The demand should have been urged, if at all, by the curator who represents the husband. This position was sustained by the court in the insolvency proceedings.
This court said in Byrnes v. Byrnes, post, p. 403, 35 South. 617:
“The interdict being alive, there being no right in the matter except his, and the curator alone having a standing to litigate for him.”
In many respects the situation is the same here.
We must decline to dismiss the administrator, although we think he should pay the penalty on the amount he withdrew from the bank.
The last withdrawal from the bank of amounts by the administrator was on July 25, 1898—$6,000.
In our judgment heretofore we condemned the administrator to pay the penalty from that date.
Upon further examination we have concluded not to take the testimony of witnesses on the subject, but to confine ourselves to the following admission, and to condemn the' administrator to pay the penalty thereon:
“It is admitted that the stub of the checkbook of Mr. W. H. Byrnes, the administrator herein, shows that on June 2, 1897, a check was drawn to his own order from the funds of the estate for $3,700; that on the 20th of January, 1898, a check was drawn to the order of W. H. Byrnes for $3,150; on the 4th of March, 1898, another check to the order of W. H. Byrnes for $221; and that on the 25th of July, 1898, another check was drawn to the order of W. H. Byrnes for $6,000—making a total of $14,071; that on the 24th of July, 1898, the said W. H. Byrnes, drew from said funds $1,000—that is what makes the total of $14,07L”
These amounts respectively shall bear interest at rate 20 per cent., allowed from the dates set forth in said admission, instead of from the dates heretofore laid down by us.
This interest shall be paid to October 7, 1898.
We' can conceive of no good reason for granting a rehearing in this cause. The facts are plainly understood, and further argument would throw no further light upon the subject.
Our decree is amended by allowing the interest (penalty) as on the respective amounts at respective dates before stated in the admission, which is made part of this decree, to fix the amount bearing interest (or penalty), and date from which interest shall begin. This interest shall run to October 7, 1898 (at date before mentioned).
With this amendment the rehearing is refused.